Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/448,987, filed on 04/17/2012.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020, 01/29/2021 have been considered.

Claim Objections
Claims 14, 19, 28, 35 and 38 are objected to because of the following informalities:
Claim 14, line 3, replace “the” with --an--.
Claim 19, line 1, replace “the” with --an--.
Claim 28, line 1, replace “the” with --an--.
Claim 35, line 3, replace “the” with --an--.
Claim 38, line 1, replace “the” with --an--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 11, “the thickness direction” is unclear; i.e., does it refer to the thickness direction of the substrate?
Claim 7, line 2, “the thickness direction” is unclear; i.e., does it refer to the thickness direction of the substrate?
Claim 24, line 13, “the thickness direction” is unclear; i.e., does it refer to the thickness direction of the substrate?
Claims 3-6, 8-23 and 25-28 are also rejected for the same reason because of their dependency on claims 1 and 24, respectively.

Allowable Subject Matter
Claims 29-34, 36, 37 and 39-44 are allowed.

          Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:


 Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.